Citation Nr: 1530941	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include flat feet and degenerative arthritis, to include as secondary to knee disability.

(The issues of whether clear and unmistakable error is present in a June 2008 rating decision that denied service connection for a right knee disorder, whether new and material evidence has been received to reopen service connection for a right knee disorder, entitlement to service connection for a right knee disorder, and entitlement to an effective date prior to December 23, 2009 for service connection for a left shoulder scar are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case in November 2013 to obtain a medical nexus opinion addressing the etiology of the Veteran's bilateral foot disability, to include flat feet or degenerative arthritis.  The Veteran was provided a VA examination in December 2013.  The VA examiner noted a diagnosis of pes planus (flat feet) and X-ray results of degenerative changes in the 1st metatarsophalangeal (MTP) joints of both feet.  However, the examiner opined that the Veteran's bilateral foot conditions, to include pes planus and the diagnostic findings were less than likely as not caused by his military service.  The examiner noted as a rationale for this opinion that there was no diagnosis in service and no complaints of a foot condition in service.

Here, the only rationale provided by the examiner for the negative nexus opinion was the absence of service treatment records recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based her opinion on the absence of corroborating evidence of symptoms during service and the absence of treatment in service, and failed to consider the Veteran's description of his symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  In this regard, the Veteran has reported that his bilateral foot disability is secondary to an in-service fall accident in 1965 in that it resulted from an altered gait in an effort to favor his knees.  Service connection has not been established for a knee disability.  He also contends that bilateral foot disability(ies) were incurred during the performance of his military duties, including climbing and jumping off helicopters.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the December 2013 VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with his complaints through the years, or whether the complaints, and reported injury in service, including from jumping off helicopters, are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the December 2013 VA examiner or to an individual with the appropriate expertise, to determine the etiology of the Veteran's bilateral foot disability(ies).  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability(ies), to include flat feet and degenerative arthritis, were incurred in or otherwise related to the Veteran's military service, to include the claimed in-service fall accident in 1965, as well as repeated climbing and jumping off helicopters in performance of military duties.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

2.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

